IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 02-20143
                        Conference Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

STEVE MIDDLETON KEEL,

                                         Defendant-Appellant.

                       --------------------
           Appeal from the United States District Court
                for the Southern District of Texas
                      USDC No. H-00-CR-871-1
                       --------------------
                         February 19, 2003
Before WIENER, EMILIO M. GARZA, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Steve Middleton Keel appeals his sentence for conspiracy to

manufacture methamphetamine, arguing that he was entitled to a

reduction in his offense level as a minor or minimal participant

pursuant to U.S.S.G. § 3B1.2.   He contends that he was entitled

to the reduction for his mitigating role in the offense because

he was less culpable than the other participants.

     Keel was sentenced on the basis of conduct in which he was

directly involved.   The district court’s determination that Keel

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 02-20143
                                -2-

was not entitled to a reduction in his offense level for a minor

or minimal role in the offense therefore was not clearly

erroneous.   See United States v. Garcia, 242 F.3d 593, 598-599

(5th Cir. 2001); United States v. Atanda, 60 F.3d 196, 199

(5th Cir. 1995).

     AFFIRMED.